DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the “one or more processors” in lines 5, 7, 10, and 13 correspond to the same “one or more processors” as recited in line 2. The examiner recommends changing lines 5, 7, 10, and 13 to “by the one or more processors”. The same rational applies to claims 2-4, 7, 9-11, 14-18.
Claim 1 lines 7-8 recite “along generated route”, while line 2 recites “for a generated route”. It is unclear if the generated route in lines 7-8 correspond to the same generated route 
Claim 2 lines 1-2 recites “based on an analysis of the generated route”, while claim 1 lines 10-11 recites “based on an analysis of the generated route”. It is unclear if the analysis in claim 2 refers to the same analysis in claim 1. The examiner recommends changing lines 10-11 to “based on the analysis of the generated route”. The same rational applies to claims 3, 9, 10, 16, and 17.
Claim 2 line 7 recites “generated route”, while lines 1-2 of claim 2 recites “the generated route”. It is unclear to the examiner if “generated route” in line 7 refers to the same generated route as recited in lines 1-2. The examiner recommends changing line 7 to “the generated route”. The same rational applies to claims 3-4, 9-11, and 16-18.
Claim 8 lines 2-3 recite “program instructions”, while lines 4, 7, 9, 11, and 15 of claim 8 also recite “program instructions”. It is unclear if the program instructions in lines 4, 7, 9, 11, and 15 refer to the same program instructions as recites in lines 2-3.  The same rational applies to claims 9-11, 14-18.
Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on rejected claims 1, 8, and 15 and for failing to cure the deficiencies cited above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1, 8, and 15, the claims recite “receiving user data associated with a user traveling at a specific point along the generated route”, “generating a confidence score for the user traveling along the generated route based on the received user data”, and “responsive to determining the confidence score is below a confidence threshold, modifying the generated route based on an analysis of the generated route at the specific point, wherein the modified route causes the confidence score to increase above the confidence level threshold”. Since these limitations can be done mentally, they are directed towards an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “receiving user data associated with a user traveling at a specific point along the generated route” in the context of the claim encompasses a collection of information regarding a user traveling on a route. Similarly, “generating a confidence score for the user traveling along the generated route based on the received user data” in the context of the claim encompasses a user ranking a traveler on the route based on the information gathered regarding the traveler. Generating a confidence score can be accomplished by rating the traveler based on the collected information, which can be done mentally. Additionally, “responsive to determining 
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, claims 1, 8, and 15 recite “displaying guidance for the modified route”. This limitation is insignificant post-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception Tucker US20150285643A1 in para 0023, “The recommendation may be displayed on the devices or conveyed to a traveler through the device.” Accordingly, the step of displaying guidance for a route on a map is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claim 8, the claim limitation recites “one or more computer readable storage media”.  However, the usage of the phrase “computer readable storage media” is broad enough to include both “non-transitory” and “transitory” (moving electrons, etc) media.  The specification does not clearly limit the utilization of a non-transitory computer readable medium (Specification, paragraphs 50-60) and, thus does not constitute functional descriptive material. Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
            The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the 
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.
Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 101 for being dependent on rejected claims 1, 8, and 15 and for failing to cure the deficiencies cited above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-8, 11, 14-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker US20150285643A1

Regarding claim 1,
Tucker discloses:
A method comprising: displaying, by one or more processors, guidance for a generated route based on a travel itinerary between an origin location and a destination location, wherein the generated route includes at least one mode of transportation alteration;
(Fig. 5 step 52 comprises designating a destination (i.e. between an origin location to a destination) and in para 0030, “The social router 12 determines, for each traveler, 

Furthermore, in para 0023, “The social router 12 generates recommendations of routes to the travelers in processes that will be described infra…The recommendation may be displayed on the devices or conveyed to a traveler through the device.” The generated route is displayed on a device.)
 receiving, by one or more processors, user data associated with a user traveling at a specific point along the generated route; 
(Fig. 5 step 62 comprises revising one or more of the routes based on a progress of a traveler along a travel route (para 0038), wherein the user data is the progress of the traveler along the travel route.

Furthermore in para 0039, “Optionally, the social router 12 also obtains conditions along a route (Step 61), and revises the route based on the conditions (step 62). The conditions along a route include traffic jams, road closures, schedule changes for a 
generating, by one or more processors, a confidence score for the user traveling along generated route based on the received user data; responsive to determining the confidence score is below a confidence level threshold, modifying, by one or more processors, the generated route based on an analysis of the generated route at the specific point, wherein the modified route causes the confidence score to increase above the confidence level threshold; 
(In para 0038, “In one embodiment, when the time spent on a segment of the route exceeds the calculated time cost for that segment by a threshold, the social router 12 revises the travel routes. For example, a traveler drives to a park-and-ride station in order to take a bus to a destination. The traveler misses a turn, and takes a long detour to revert back to target. The social router 12 tracks the progress of the traveler and determines the traveler will miss the bus slated in the original travel plan. The social router 12 determines that taking the next bus would cause one-hour delay. The social router 12 revises the travel route to driving all the way to the destination” Based on the received user data (i.e. the progress of the traveler along the route), the social router 12 determines that the traveler will miss the next bus 

Furthermore in para 0039, “The social router 12 revises one or more of the routes if the conditions along a travel route substantially impacts the travel progress as to jeopardize the on-time arrival of a traveler using that travel route (step 62). In one embodiment, a traveler drives on a highway to a destination when an accident-induced traffic blockage is developing a few miles down the highway. The social router 12 detects the traffic blockage and revises the route to bypass the blockage. In another embodiment, a traveler on a bike pedals to a destination. The social router 12 detects a rainfall along the traveler's path and revises the route to a bus ride prior to venturing into the inclement weather.” Based on the received user data (i.e. the conditions along a travel route that affects the travel time of the traveler), the social router 12 revises the route from a first mode of transportation (i.e. bicycling) to a second mode of transportation (i.e. a bus ride).)
and displaying, by one or more processors, guidance for the modified route.
(In para 0023, “The social router 12 generates recommendations of routes to the travelers in processes that will be described infra…The recommendation may be displayed on the devices or conveyed to a traveler through the device.” The route recommendation is displayed through a device.)

Regarding claim 4,
Tucker discloses:	
responsive to determining the destination location has not been reached, determining, by one or more processors, whether the confidence score for the user traveling along generated route at the specific point is above the confidence level threshold.
(In para 0038, “a traveler drives to a park-and-ride station in order to take a bus to a destination. The traveler misses a turn, and takes a long detour to revert back to target. The social router 12 tracks the progress of the traveler and determines the traveler will miss the bus slated in the original travel plan. The social router 12 determines that taking the next bus would cause one-hour delay. The social router 12 revises the travel route to driving all the way to the destination and recommends a driving route that will allow an on-time arrival.” The social router 12 determines that taking the next bus would cause a one-hour delay (i.e. responsive to determining the destination location has not been reached).  The social router 12 makes a determination for whether the confidence score for the user traveling along the generated route at the specific point is above the confidence level threshold since it is revising the travel route and recommending a driving route that will allow an on-time arrival. Therefore, since the social router 12 determines whether the revised route will allow an on-time arrival, then a confidence score for the user traveling along the route is determined to be above or below the confidence level 

Regarding claim 7,
Tucker discloses:
identifying, by one or more processors, a user profile associated with the user; receiving, by one or more processors, the travel itinerary identifying the origin location and the destination location; receiving, by one or more processors, a plurality of data include historical travel data for the user, current travel data for the user, and travel condition data for a plurality of modes of transportation; and responsive to generating a route for the travel itinerary based on the plurality of data, initializing, by one or more processors, guidance for the generated route.
(In para 0030, “The social router 12 determines, for each traveler, an initial set of transport options, a communication channel, a starting point, and a travel criteria (step 53). The initial set of transport option may include walking, jogging, biking, driving, car-pool, bus, subway, light rail, train, ferry, and taxi. In one embodiment, a traveler may enter into the database 13 that traveler's transport option” The social router 12 determines a travel criteria for each traveler (i.e. determines a user profile) and includes travel condition data for a plurality of modes of transportations (i.e. transport options). This includes receiving a travel itinerary wherein the origin 

Furthermore in para 0032, “A travel criteria for each of the travelers may be created by that traveler, or generated by an event organizer, or generated by another traveler and proposed to that traveler for confirmation. The travel criteria may be modified by that traveler. In one embodiment, a traveler enters his or her travel criteria into the travel criteria database 14. In another embodiment, the social router replicates a travel criteria used by a traveler in a previous travel. In still another embodiment, the social router records a traveler's previous travel routes and extrapolates the traveler's travel criteria.” A plurality of data includes historical data associated with the user (i.e. replicates a travel criteria used by a traveler in a previous travel).)

Regarding claim 8,
Tucker discloses the same limitations as recited in claim 1 above.

Regarding claim 11,
Tucker discloses the same limitations as recited in claim 4 above.

Regarding claim 14,
Tucker discloses the same limitations as recited in claim 7 above.

Regarding claim 15,
Tucker discloses the same limitations as recited in claim 1 above.

Regarding claim 18,
Tucker discloses the same limitations as recited in claim 4 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Cullinane et al. US20190291746A1 (henceforth Cullinane)


Tucker discloses the limitations as recited above in claim 1. Tucker does not disclose wherein modifying the generated route based on an analysis of the generated route at the specific point further comprises: determining, by one or more processors, the at least one mode of transportation alteration caused the confidence score to fall below the confidence level threshold, wherein the at least one mode of transportation alteration includes a change from a first mode of transportation and a second mode of transportation; and  P201803829US01Page 33 of 42instructing, by one or more processors, the user traveling along generated route to revert back to the first mode of transportation. 
However, Cullinane teaches:
wherein modifying the generated route based on an analysis of the generated route at the specific point further comprises: determining, by one or more processors, the at least one mode of transportation alteration caused the confidence score to fall below the confidence level threshold, wherein the at least one mode of transportation alteration includes a change from a first mode of transportation and a second mode of transportation; and  P201803829US01Page 33 of 42instructing, by one or more processors, the user traveling along generated route to revert back to the first mode of transportation.
(In para 0094, “Once the vehicle is in the autonomous driving mode, if any conditions arise which require a switch to manual driving mode, computer 110 may continue at least some of the assessments as described above and also made other assessments regarding the continued safety of driving in autonomous driving mode. 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Tucker to incorporate the teachings of Cullinane to include determining, by one or more processors, the at least one mode of transportation alteration caused the confidence score to fall below the confidence level threshold, wherein the at least one mode of transportation alteration includes a change from a first mode of transportation and a second mode of transportation; and  P201803829US01Page 33 of 42instructing, by one or more Cullinane), since these conditions can indicate that it might be unsafe to switch from manual to autonomous mode (para 0062, Cullicane).

	Regarding claim 9,
	Tucker and Cullicane discloses the same limitations as recited above in claim 2.

	Regarding claim 16,
	Tucker and Cullicane discloses the same limitations as recited above in claim 2.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Azose US20150209616A1


Regarding claim 3,
Tucker discloses the limitations as recited above in claim 1. Tucker does not disclose wherein modifying the generated route based on an analysis of the generated route at the specific point further comprises: determining, by one or more processors, a duration of time spent on a first mode of transportation caused the confidence score to fall below the confidence level threshold; and instructing, by one or more processors, the user traveling along generated route to perform the at least one mode of transportation Azose teaches:
wherein modifying the generated route based on an analysis of the generated route at the specific point further comprises: determining, by one or more processors, a duration of time spent on a first mode of transportation caused the confidence score to fall below the confidence level threshold; and instructing, by one or more processors, the user traveling along generated route to perform the at least one mode of transportation alteration, wherein the user transfers between the first mode of transportation to a second mode of transportation.
(In para 0055, “if computing device 10 determines that a fitness goal associated with the user of computing device 10 actually corresponds to a fitness "cap" (e.g., a maximum amount of physical activity or exercise) for bicycling fifty miles per week, and the appointment is ten miles away, and further determines that the user has already bicycled forty-five miles in the past seven days, then computing device 10 may refrain from issuing a recommended mode of transportation of bicycling to prevent the user from exceeding the bicycle related fitness cap since bicycling to the appointment would put the user over the fitness cap.” An analysis is made for an appointment that is ten miles away (i.e. at a specific point) wherein a duration of time spent on a first mode of transportation (i.e. bicycling) caused the confidence score to fall below the confidence level threshold (i.e. a fitness ‘cap’). The computing device 10 refrains the user in using the bicycling mode of transportation based on the fitness cap. Since the user is refrained from using the bicycling mode of 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Tucker to incorporate the teachings of Azoze to include wherein modifying the generated route based on an analysis of the generated route at the specific point further comprises: determining, by one or more processors, a duration of time spent on a first mode of transportation caused the confidence score to fall below the confidence level threshold; and instructing, by one or more processors, the user traveling along generated route to perform the at least one mode of transportation alteration, wherein the user transfers between the first mode of transportation to a second mode of transportation in order to determine the recommended mode of transportation to aid the user in achieving their fitness goal (para 0003, Azoze).

	Regarding claim 10,
	Tucker and Azoze discloses the same limitations as recited above in claim 3.

	Regarding claim 17,
	Tucker and Azoze discloses the same limitations as recited above in claim 3.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Kinoshita US20200282980A1.


Tucker discloses the limitations as recited above in claim 1. Tucker does not disclose wherein the confidence score is based on an amount of anxiety the user is experiencing at the specific point along the generated route. However, Kinoshita teaches:
wherein the confidence score is based on an amount of anxiety the user is experiencing at the specific point along the generated route.
(In para 0083, “The circuitry 202 may determine different situations not suitable for driving based on the determined emotional state of the user 116. For example, the circuitry 202 may determine that the user 116 may be angry, confused, nervous, sleepy, unconfident, stressed, or scared while operating the vehicle 102 in the driver mode. Such situations may not be suitable for driving and may lead to accidents. For example, based on the biometric data (for example body temperature, heart-rate, pulse-rate), the circuitry 202 may determine that current medical condition of the user 116 may not be suitable for driving the vehicle 102. Such detected emotional states and the medical condition of the user 116 may be considered as the trigger input to change the current operation mode (i.e. driver mode) to the teleoperation mode in which the vehicle 102 may be controlled remotely”. The circuitry 202 determines if the user 116 is anxious (i.e. nervous). The input changes from the driver mode to the teleoperation mode based on the emotional state of the user (i.e. a confidence score based on an amount of anxiety the user is experiencing at the specific point along the route).)

Tucker to incorporate the teachings of Kinoshita to include wherein the confidence score is based on an amount of anxiety the user is experiencing at the specific point along the generated route in order to detect whether the driver may be able to handle the vehicle correctly  (para 0015, Kinoshita) based on their emotional state.

	Regarding claim 12,
	Tucker and Kinoshita discloses the same limitations as recited above in claim 5.

	Regarding claim 19,
	Tucker and Kinoshita discloses the same limitations as recited above in claim 5.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Kusano et al. US20170276494A1 (henceforth Kusano)

Regarding claim 6,
Tucker discloses the limitations as recited above in claim 1. Tucker does not disclose wherein displaying guidance for the modified route includes an animation utilizing virtual reality (VR) technology with instructions. 
However, Kusano teaches:
wherein displaying guidance for the modified route includes an animation utilizing virtual reality (VR) technology with instructions.


It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Tucker to incorporate the teachings of Kusano to include displaying guidance for the modified route includes an animation utilizing virtual reality (VR) technology with instructions in order to efficiently assist the driver in route guidance so that the operator can focus on operating the vehicle (para 0002, Kusano).

	Regarding claim 13,
	Tucker and Kusano discloses the same limitations as recited above in claim 6.

	Regarding claim 20,
	Tucker and Kusano discloses the same limitations as recited above in claim 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frazzoli et al. US20190064801A1 discloses a mixed-driving system that utilizes a mixture of autonomous driving capabilities and manual driving capabilities of vehicles to provide efficient uses of the vehicles. Fig. 4 shows implementations in which the mixed-mode controller may configure, control, select, recommend, or require one or more (or a succession of) driving modes to be used by the AV system, each of which may be either permissive or imposed. (para 0108)

Liu et al US20190056233A1 discloses a multi-day and multi-person trip planning system comprises a planning graph of nodes interconnected by transit arcs which both have associated time-variable costs and time. A user specifies user objectives within trip destinations and customizes a plurality of user preferences for a multi-day, multi-person, multi-modal trip. An optimizer compiles a plurality of permutations of visiting plans within the planning graph which satisfy the specified user objectives including routing to a plurality of trip destinations (para 0006).

Bridgen et al. US20140188788A1 discloses a method for generating a multi-modal journey itinerary comprising: receiving, from a user, a desired destination; determining the user's current location; determining the user's current mode of transport; accessing a multi-modal route graph; determining, in response to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669